Citation Nr: 0527708	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-01 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to an evaluation in excess of 10 percent for 
urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from November 1952 to 
April 1956.

This case was previously before the Board in July 2004, at 
which time a compensable evaluation for inactive tuberculous 
pleurisy was denied, a 10 percent evaluation for urethritis 
was granted, and the Board determined that new and material 
evidence had been presented with which to reopen a claim of 
entitlement to service connection for frostbite of the feet 
and the claim on that claim on the merits was remanded for 
additional evidentiary development.  That decision, only to 
the extent that it denied an evaluation in excess of 10 
percent for urethritis, was appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).

The record contains a Joint Motion to Partially Vacate and 
Remand, dated in May 2005.  Therein, the veteran's attorney 
and the VA General Counsel agreed to vacate and remand the 
portion of the Board's July 2004 decision denying an 
evaluation in excess of 10 percent for urethritis.  It was 
noted that since the service connection claim for frostbite 
had been remanded by the Board, it was not before the Court, 
and that the veteran was not pursuing an appeal with respect 
to the pleurisy claim.  Essentially, in the joint motion, the 
parties agreed to vacate and remand the Board's July 2004 for 
readjudication to include an adequate statement of reasons 
and bases for the decision appealed.  The case has now 
returned to the Board for final appellate review.

The veteran's appeal as to his claim of entitlement to 
service connection for residuals of frostbite of the feet is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.



FINDINGS OF FACT

With consideration of the doctrine of reasonable doubt, the 
objective and competent medical evidence reflects that the 
veteran's urethritis is primarily manifested by urinary 
frequency as evidenced by daily voiding at an interval less 
than once and hour or awakening to void five or more times a 
night; and that it is also manifested by voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times a day.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a 40 percent evaluation for urethritis have been 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.115a, 
4.115b, Diagnostic Code 7512 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In a May 2002 letter implementing VA's duties to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  This letter also provided 
full notice as to the VCAA's provisions.    In addition, the 
veteran was advised, by virtue of a multiple rating decisions 
and a detailed December 1999 Statement of the Case (SOC) and 
numerous subsequent Supplemental SOCs, of the pertinent law 
and what the evidence must show in order to substantiate the 
claim.  All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  Mayfield, supra, 
at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, in June 2005 the 
Board issued correspondence to the veteran inviting him to 
submit any additional pertinent evidence prior to 
readjudication of his increased rating claim, since then he 
has neither responded or submitted any additional evidence.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a May 1956 rating decision, the RO granted service 
connection for urethritis, and a noncompensable (0 percent) 
disability evaluation was assigned.

In August 1997, the RO received the veteran's claim for a 
compensable rating.  VA medical records dated from 1996 to 
2003 were associated with the claims file.

According to the July 1998 VA examination report, the veteran 
was a capable historian, was followed at several VA clinics 
including the urology clinic, and was referred for an 
appropriate examination.  It was noted that he was not a 
smoker and might have had tuberculosis pleuritis in service 
for which he was treated and, presumably, left without any 
residuals.  

The September 1998 VA examination report reflects that the 
veteran had chronic urethritis in service at times with 
prostatitis and cystitis, and was currently asymptomatic.  He 
had flare-up episodes about once every three to four months, 
when he had a discharge from his penis and irritation, with 
burning in the urine.  Objectively, the veteran's heart, 
lung, and penile examinations were normal.  There was no 
evidence of discharge noted.  Diagnoses included a history of 
chronic urethritis with cystitis and prostatitis, and it was 
noted that the veteran had an episode every three to four 
months.

In an October 1998 addendum, the VA physician who had 
examined the veteran in July 1998 noted that the veteran was 
to be examined for anterior urethritis with littritis (the 
doctor had "absolutely no idea" what the term littritis 
meant).  It was noted that the veteran was to be referred to 
the Urology Service of the Philadelphia VA Medical Center 
(VAMC), as he had been followed in that clinic for many years 
for the claimed disorder.  As the requested examination was 
not performed, the general practitioner physician who had 
previously examined the veteran took the liberty of examining 
the VA urology clinic records and drafting the addendum.

It was noted that the veteran's SMRs were unavailable and his 
early urologic history was based on his oral reports.  The 
veteran said he had acute urethritis with urethral discharge 
and dysuria of unknown cause in service.  Since then, he had 
experienced recurrent symptomatic urethritis and went on to 
have documented chronic prostatitis that complicated the 
urethritis.  It was noted that the chronic prostatitis was a 
histologic diagnosis based on prostate biopsy in addition to 
physical examination findings of a boggy and tender prostate 
over the years.  The symptoms were recurrent over the years, 
and included recurrent urethral discharge, cystitis symptoms, 
and flares of constitutional ailments severe enough to need 
hospitalization.  The physician commented that the VA 
urologists also labeled the veteran as having voiding 
dysfunction, a problem with obstructive symptoms, and 
residual urine in the bladder.  Medication was prescribed for 
the obstructive symptoms.  Kidney function was normal to 
date.  The pertinent diagnosis was chronic prostatitis, 
complicating a urethritis first manifested during military 
service.

An October 1998 VA genitourinary examination report indicates 
that the veteran had some mild urgent incontinence, with some 
mild leakage during the day and two or three trips to the 
bathroom in the evening.  He had no previous history of 
urologic surgery or urinary tract infection.  He had no 
history of nephrolithiasis and no history of nausea, 
vomiting, fever, chills, or flank pain.  There was no history 
of a need for catherization.  His prostate-specific antigen 
(PSA) test was normal and his digital rectal examination 
showed no nodules.  His abdomen was soft and non-tender and 
his flanks were non-tender.  An ultrasound of his kidneys was 
normal, and an ultrasound of his bladder showed there to be a 
0 cubic centimeter (cc.) post-voidal residual.  He took 
prescribed medication for his mild urgent incontinency.

VA outpatient records dated from 1999 to 2002 reflect in 
that, in April 1999, the VA physician who examined the 
veteran in July 1998 evidently became his primary treating 
physician.  The records also reflect that the veteran was 
repeatedly seen in the Urology Clinic with complaints of 
dysuria, frequency, nocturia, dribbling, and some urge-
incontinence.

A January 2000 VA radiology report of an ultrasound of the 
veteran's kidneys and bladder revealed no post-void residual, 
no hydronephrosis, no nephrolithiasis, and possible medical 
renal disease.

At his May 2000 personal hearing at the RO, the veteran 
testified that he was treated at the VA outpatient clinic for 
conditions including colds.  He denied taking any prescribed 
medication for his tuberculosis or pleurisy and said he took 
several medications for his urination problems.  The veteran 
reported occasional breathing difficulty and shortness of 
breath when he went up stairs and walked.  He said he had 
coughing spells, and was told by his VA doctor that his chest 
X-rays looked good. As to his urethritis, the veteran denied 
wearing any pads, but experienced leaking. No doctor had told 
him to wear pads.  He carried a urinal with him in the car 
because of a frequent need to void, approximately every 30 
minutes.  He experienced continuous leaking and sometimes 
brought extra clothing along.  The veteran said since service 
he also had an occasional discharge that stung, that occurred 
2 or 3 times a week and that lasted several days.  He 
reported urinating hourly or less, approximately 8 or 10 
times a night and woke up approximately 3 times a night to 
urinate.  He kept a plastic sheet on the mattress to protect 
it.

June 2000 VA Urology Clinic record entries indicate the 
veteran was seen for complaints of incontinence and 
frequency, and had dysuria.  Medication was prescribed.  When 
seen two weeks later, it was noted that a urine culture was 
negative.  In August 2000, the veteran was seen again and 
assessed with irritative voiding symptoms with urethral 
defect at the bulbomebranous junction, thought to be a 
possible abscess versus diverticulum.

A June 2000 VA report of a retrograde urethrogram and voiding 
cystourethrogram showed a walled-off abscess within the 
spongeosum at the level of bulbar membranous junction most 
consistent with prior trauma.  There was no evidence of 
stricture within the urethra.

When seen in October 2000, a VA Urology Clinic entry reflects 
the veteran's long history of dysuria and frequency, that was 
minimally responsive to medication.  A cystoscopy was 
performed that was normal.  A normal urethral course and 
caliber with no stricture and normal bladder mucosa and 
normal urinary output were noted.  A magnetic resonance image 
(MRI) did not show evidence of abscess.  The assessment was 
normal cystoscopy and urinary frequency.

A March 2001 statement from a VA physician indicates that the 
veteran had a urologic condition that precluded his 
involvement in jury duty.

A July 2001 VA radiology report of a limited ultrasound 
examination of the bladder reflects no post-void residual 
urine volume.

An August 2001 VA outpatient record indicates that the 
veteran was seen with voiding dysfunction.  He reported 
urgency and some post void dribbling that improved somewhat 
on prescribed medications.  The veteran experienced nocturia 
three times a night.

The VA physician who examined the veteran in July 1998 and 
treated him prepared a May 2002 VA examination report.  It 
was noted that the veteran was evaluated for voiding 
dysfunction and urethral discharge history, and continued to 
be followed in the VA Urology Clinic.  The VA examiner said 
that, despite an extensive workup which included ultrasound 
examination, cystoscopy, urodynamics, voiding 
cystourethrogram, and retrograde urethrogram, there was no 
ongoing explanation for the veteran's voiding symptoms.  
There also remained no explanation for his report of periodic 
urethral discharge.  The veteran's voiding dysfunction had 
not responded to treatment with prescribed medication.  
According to the veteran, he passed urine as frequently as 
every 15 minutes and at best every 30 minutes, and was 
subject to nocturia as often as five times a night.  As to 
his urethral discharge, the veteran was able to go for as 
long as a month without any discharge and then, when he had a 
urethral discharge, it persisted for 3 to 4 days and as long 
as seven days and did not respond to prescribed medication.  
The VA examiner commented that he did not have an explanation 
for the claimant's voiding dysfunction and history of 
urethral discharge.  It was noted that the veteran did not 
require any absorbent materials.  The diagnoses were long-
ago-inactive tuberculous pleuritis and voiding dysfunction 
and periodic urethral discharge - causes unknown.

In August 2002, the VA Urology Clinic record indicates that 
the veteran reported no change in his voiding status, with 
constant dribbling and some urge incontinence with nocturia 
three times a night.  Physical examination revealed a 
negative cystoscopy and "VD" after cerebrovascular 
accident.

A June 2003 VA medical record indicates that the veteran was 
seen for a urinary tract infection and treated with 
prescribed medication.  A November 2003 VA record indicates 
medication was prescribed for the veteran that was not 
stocked by the VAMC pharmacy.

At his December 2003 Travel Board hearing, the veteran 
testified that he took many different types of medication 
because he was unable to control his urine, and had frequent 
penile discharge.  He said wore Depends incontinence pads, 
which had to be changed four or more times daily, and 
experienced frequent nighttime urination.  He said a recent 
test had shown blood in his urine.

III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected urethritis, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

IV.  Analysis

The veteran's service-connected urethritis is currently 
assigned a 10 percent and is rated as analogous to chronic 
cystitis under Diagnostic Code 7512.  See 38 C.F.R. § 4.20 
(2005).  Effective February 17, 1994, VA revised the criteria 
governing the rating of disabilities of the genitourinary 
system.  See 59 Fed. Reg. 2,527 (1994) (now codified at 38 
C.F.R. §§ 4.115a, 4.115b).  Under the current rating 
criteria, effective February 17, 1994, chronic cystitis is 
rated as voiding dysfunction that is rated according to the 
particular condition as urine leakage urinary frequency or 
obstructed voiding.  See 38 C.F.R. §§ 4.115a, 4.115b (2005).

Voiding dysfunction involving urine leakage (including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  38 C.F.R. § 
4.115a.  A 40 percent rating requires the wearing of 
absorbent materials that must be changed 2 to 4 times per 
day.  Id.  A 60 percent rating requires the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times a day.  Id.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  38 C.F.R. 
§ 4.115a.  Urine leakage or incontinence requiring the 
wearing of absorbent materials that must be changed 2 to 4 
times a day warrants a 40 percent rating.  Id.  Urine leakage 
or incontinence requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
4 times per day warrants a 60 percent rating.  Id.

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent rating.  38 C.F.R. § 4.115a (2005).  A 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night warrants a 20 
percent rating.  Id.  A daytime voiding interval less than 
one hour, or awakening to void five or more times per night 
warrants a 40 percent rating.  Id.

Obstructive symptomatology with or without stricture disease, 
requiring dilation 1 to 2 times per year, warrants a 
noncompensable rating.  38 C.F.R. § 4.115a.  A 10 percent 
rating is warranted for obstructive voiding with marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of: 
(1) post void residuals greater than 150cc; (2) uroflowmetry 
showing markedly diminished peak flow rate (less than 
10cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; or (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  Id.  A 30 percent rating is 
warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  Id.

The Board notes that, effective from February 17, 1994, 38 
C.F.R. § 4.115a states that where diagnostic codes refer to 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes. 

Having reviewed the record for a second time, the Board finds 
that we may invoke the reasonable-doubt doctrine and conclude 
that the veteran's symptoms are most compatible with a 40 
percent evaluation as evaluated under 38 C.F.R. § 4.115a for 
urinary frequency, which appear to be the veteran's 
predominant area of dysfunction as shown by the evidence 
dated from 1999 forward.  In this regard, the objective 
evidence reflects that the veteran experiences frequent 
voiding, at daytime intervals less than one hour, or 
awakening to void 5 or more times a night, according to a May 
2002 VA examination report.  This is consistent with the 
assignment of a 40 percent evaluation under 38 C.F.R. 
§ 4.115a used for the evaluation of urinary frequency.  This 
is the highest evaluation assignable under 38 C.F.R. § 4.115a 
for urinary frequency.  

The veteran's December 2003 testimony indicated that he wore 
Depends incontinence pads, which had to be changed four or 
more times daily.  The 2003 testimony is considered credible 
and is consistent with the assignment of a 40 percent 
evaluation for voiding dysfunction under 38 C.F.R. § 4.115a, 
which requires the wearing of absorbent materials which must 
be changed 2-4 times daily.  However, in light of the fact 
that prior to 2003 there was no indication that the veteran 
had worn absorbent materials, and in fact the May 2002 VA 
examination report documents that the veteran did not require 
any absorbent materials; voiding dysfunction is not 
considered to be the veteran's predominant area of 
dysfunction under 38 C.F.R. § 4.115a (2005).  

Further, the Board finds that the assignment of a 60 percent 
evaluation for voiding dysfunction under 38 C.F.R. § 4.115a, 
which requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
daily, is not warranted.  In this regard, the only evidence 
presented consists of the veteran's December 2003 testimony, 
which, although it clearly established that he used absorbent 
materials which had to be changed 4 times daily, did not 
clearly establish that on a daily basis (daily frequency 
being an enumerated requirement in the rating criteria) these 
needed to be changed more than 4 times a day.  In light of 
the aforementioned evidence which is uncertain on this point, 
and the absence of further evidence regarding this matter, 
the Board cannot conclude that the evidence of record more 
nearly supports the assignment of a 60 percent evaluation for 
voiding dysfunction.  See 38 C.F.R. §§ 4.3, 4.7 (2005).   

Accordingly, the Board concludes, giving the benefit of the 
doubt to the veteran, that the evidence supports the 
assignment of a 40 percent evaluation as evaluated under 
38 C.F.R. § 4.115a for urinary frequency attributable to 
service-connected urethritis.  The Board notes that separate 
evaluations are not warranted in the case for the 
manifestations of voiding dysfunction and urinary frequency, 
as the provisions of 38 C.F.R. § 4.115a clearly state that 
only the predominant area of dysfunction shall be considered 
for rating purposes.  Overall, the evidence does not reflect 
that there is a question as to which of the two evaluations 
should apply, since the current level of disability is 
consistent with the assignment of a 40 percent evaluation for 
urethritis.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schrafrath v. Derwinski, supra.  After a careful review of 
the available diagnostic codes and the medical evidence of 
record, the Board finds that codes other than Diagnostic Code 
7512 do not provide a basis to assign an evaluation higher 
than the 40 percent rating assigned by this decision.  In 
view of the above, the Board finds that the level of 
disability is approximately commensurate with a 40 percent 
rating under DC 7512, and the appeal is granted to that 
extent.  38 C.F.R. § 4.155a, DC 7512.

ORDER

A 40 percent evaluation is granted for urethritis, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

In our July 2004 decision, the Board determined that new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for frostbite of the feet.  
The Board further noted that the adjudication of the 
veteran's claim does not end with a finding that new and 
material evidence has been submitted, nor is a grant of 
service connection assured.  The Board observed that once a 
claim is reopened, the VCAA provides that the Secretary shall 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, in July 2004, the Board remanded that matter, 
requesting additional development with respect to the 
underlying claim of service connection for residuals of 
frostbite of the feet.  However, inasmuch as the case was 
appealed to the CAVC for other reasons, it appears that the 
actions requested in the remand were never undertaken, and 
therefore a remand for actions consistent with those 
initially requested by the Board in July 2004 will be 
reiterated here.  In the event that the RO has already 
initiated action pursuant to the remand, the present decision 
will have no further effect.

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

The veteran seeks service connection for residuals of 
frostbite of his feet.  His SMRs are negative for complaints 
or diagnosis of, or treatment for, frostbite of the feet.  In 
support of his claim, the veteran has submitted written 
statements from his sister, brother, and friend, and his own 
oral and written statements.

At his December 2003 Board hearing, and at his May 2000 
personal hearing at the RO, the veteran testified that in the 
early winter of 1954 he experienced frostbite while stationed 
in Austria.  He said he was treated at a field dispensary and 
then taken off duty for two weeks, during which time he was 
advised to keep his feet elevated, and was treated at Camp 
Johann in February 1954.  He said he was also treated at a 
hospital (Salzburg Hospital?) at Camp Truscott in Salzburg, 
Austria, for foot pain and walking difficulty that occurred 
in the spring of 1954.  He asserts that his foot problem was 
so severe he was unable to do field duty, and in April 1954 
was transferred from the 59th Reconnaissance Field Unit to 
the 258th Signal Construction Company in Salzburg, Austria.

However, it does not appear that the RO has yet attempted to 
obtain copies of United States Surgeon General Office (SGO) 
records, as well as records for sick/morning reports 
regarding the veteran or the veteran's service personnel 
records.  In the interest of due process, the Board believes 
this should be done.

During 1996 to1998, VA outpatient records indicate the 
veteran was repeatedly treated for onychomycosis in both 
feet.

In July 1998, VA afforded the veteran an examination for cold 
injury, which diagnosed subjective residuals of cold injury 
of both feet, but a September 1998 VA examination diagnosed 
residuals of frostbite of the feet that included fungal 
infections of the nails of the first toes of both feet, 
evidence of temperature change and pain in the foot, and 
evidence of peripheral neuropathy in the toes of both feet.

However, a July 2001 VA outpatient record entry made by VA 
physician who had previously examined the veteran indicates 
that, in late June 2001, the veteran complained of subacute 
right pedal swelling starting earlier in the month.  It was 
noted that the veteran had a post-phlebitis syndrome.  In 
light of this recent new medical evidence, the Board believes 
the veteran should be afforded a new VA examination to 
determine whether he has any residuals of frostbite related 
to service.

Thus, due process requires that this case be REMANDED for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) and request 
all service personnel records for the 
veteran including those that reflect his 
transfer from the 59th Reconnaissance Field 
Unit to the 258th Signal Construction 
Company in Salzburg, Austria, and any U.S. 
Army Office of the Surgeon General records 
for the appellant for the periods from 
January 1 to 31, 1954; from February 1 to 
February 28, 1954; from March 1 to March 31, 
1954; and from April 1 to April 30, 1954.  
If applicable and available, obtain any sick 
reports and morning reports for the 
appellant's unit for treatment in St. 
Johann, or at Camp Truscott, in Salzburg, 
Austria.  If any request for such records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
medical treatment for his frostbite of the 
feet since June 2003.  The ROIC should make 
appropriate effort to obtain those treatment 
records, if not already associated with the 
claims files.


4.  The veteran should be scheduled for 
appropriate VA examination to determine the 
etiology of any residuals of frostbite of 
the feet.  A complete history of the claimed 
disorder should be obtained from the 
veteran.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The examiner 
is requested to address the following 
matters: 

a.  Does the appellant currently have 
residuals of frostbite of the feet?

b.  If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?

c.  The examiner is requested to provide 
an opinion concerning the etiology of 
any residuals of frostbite of the feet 
found to be present, to include whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed residuals of frostbite of the 
feet were caused by military service and 
are consistent with the veteran's 
history of the claimed disorder, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  

d.  The examiner is requested to 
reconcile the opinions expressed in the 
July and September 1998 VA examination 
reports.  A complete rationale should be 
provided for all opinions expressed. 

e.  The claims file should be made 
available to the reviewer in conjunction 
with the examination, and the 
examination report should indicate 
whether the veteran's medical records 
were reviewed.

5.  Thereafter, the ROIC should readjudicate 
the veteran's claim for service connection 
for frostbite of the feet.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided 
with a SSOC.  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the March 2003 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


